DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US patent application publication 2012/0054976) in view of Nacamuli (EP publication 3078555).
	The publication to Yang discloses the invention substantially as is claimed.  Yang discloses a wiper blade assembly (fig. 5) comprising a wiper strip (wiper blade supported by windshield wiper 10), a force distribution structure (11) and a connector assembly (20, fig. 2).  The connector assembly comprising an elongated base connector (21) having opposite first and second ends.  The base connector includes two longitudinal side walls (214, 215) interconnected by a top surface extending therebetween.  The top surface includes a pair of cantilevered beams, provided between grooves (2121, 2131), and each provided with a respective locking tab (2122, 2132).  The beams 
	The publication to Yang discloses all of the above recited subject matter with the exception of a first width defined between outer surfaces of a pair of wings at one end of the base connector being greater than a second width defined between outer surfaces of a pair of wings at the other end of the base connector, wherein the cap can engage the locking tab of the first beam.
The publication to Nacamuli discloses a connector assembly (fig. 12) wherein the base connector (1) thereof includes a pair of cantilevered locking tabs (8, 9) in a top surface thereof extending from a central portion towards opposite ends.  The side walls (2) of the base connector include extended portions (12, fig. 2) to provide the base connector with a greater width at one end (left end figs. 1 and 2) than the other end.  A cap (19) is also provided to engage over both ends of the base connector.  The cap including projections (23) with inner walls (24) to enable retention with the lesser width end of the base connector without lateral play (see fig. 15).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide one end of the base connector of Yang with an extended portion, as clearly suggested by Nacamuli, to provide an expanded region or portion for contacting the free end of additional wiper arms, thus enhancing the versatility of the connector assembly.  The cap of Yang would obviously be adjusted to accommodate such portion in like manner as suggested by 
	With respect to claim 2, note the rest identified in the below annotated figure.  As shown in figure 5, there are two of such rests and they support wiper arm (12).


    PNG
    media_image1.png
    553
    644
    media_image1.png
    Greyscale


With respect to claims 4, 5 (as far as understood) and 16, note figures 2 and 3 which show the arcuate rivet clips in the base support structure (211).  As can be seen in figure 3, the base support structure (211) includes internal side walls interconnected by transverse lateral walls.
	With respect to claim 6, note the projections shown in figure 3 extending downwardly from the top of the base connector on each side of the base support structure (portion 211).  Such resides in the cavity of the base connector defined by side walls and top surface.
	With respect to claim 7, note sidewall (214, fig. 3) with numerous recesses (not numbered but clearly shown) in the bottom thereof.  Such are deemed capable of receiving and securing a bottom projection in a side adapter, at least as far as such defines any particular structure for the recesses.
With respect to claims 12 and 19, note claws (223, fig. 2) which engage the bottom of the base connector sidewalls (214, 215).
With respect to claims 13 and 20, members (223, fig.2) are deemed to be spacers as claimed.  Such act to maintain a gap between the cap and the ends of the wings (see fig. 3).
With respect to claims 21 and 22, the base connector of Yang provided with the extended portions (12) to provide for a greater width end, as suggested by Nacamuli, will provide for a shelf facing the second end as claimed.  Note figures 1 and 16 of Nacamuli which clearly shows such shelf on the portion (12) facing a second end of the base connector.  Also, both caps of Nacamuli (figs. 16, 17) and Yang (fig. 2) already include a contoured back edge.  When the cap is positioned on the base connector (as shown in figure 17 of Nacamuli), the contoured back edge of the cap is at least .

Allowable Subject Matter

Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Response to Arguments

Applicant's arguments filed 29 July 2021 have been fully considered but they are not persuasive.  Applicant argues that widening one end of the base body of Yang would not have been obvious as such would render the connecting assembly of Yang inoperable since the engaging blocks (223) could not be fixed to the sidewalls (214 and 215) so that the cover cap and wiper arm can be .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
16 August 2021